DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 31-49, drawn to a data collection device with optical emission and sensing arrangements.
Group II, claim(s) 50-58, drawn to a medicament administration device in combination with a light based data collection device.
Group III, claim(s) 59-60, drawn to a data collection device with a non-contact sensor arrangement.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups III and I/II lack unity of invention because even though the inventions of these groups require the technical feature of “an attachment assembly for attaching a data collection device to a dose setting dial of a medicament administration device”. The claim inventions deviate substantially from one another in that Groups I and II share a light source and optical sensor whereas Group III utilizes a “non-contact sensor” which the specification makes evident is distinct from a light source and optical sensor (see Par. 41-44; 80). However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of e.g. WIPO 2016/131713 (“Erbstein”). Which discloses a data collection device (20) comprising an attachment assembly (21) for attaching the data collection device to a dose setting dial of a medicament administration device (see Fig. 6).
Groups I and II further share technical features related to “a light source configured to illuminate a portion of a surface of an internal component of the medicament administration device” and “an optical sensor configured to receive light reflected by relatively reflective regions [of the internal component]”. However, Erbstein likewise teaches this features reciting a light source (26a) which is configured to illuminate a portion of a surface of an internal component of a medicament administration device and an optical sensor (26b ) which is configured to receive reflected light – whereby light will only be reflected via reflective surfaces and non-reflective surfaces will not reflect light – by definition (the medical delivery device being 
Applicant must therefore elect between Groups I, II, and III to define the primary invention to be examined.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows as directed toward the disclosed and claimed optical based data collection devices recited in Groups I and II: 

Species A (Optical transmission through the side of the dose dial – see Clm. 34,\
55) 
Species B (Optical transmission through the top of the dose dial – see Clm. 35, 52, 54)

Species A and B are inter-related by the particulars of Claim 31/33 and 50/53 (via 50). However, these shared technical features are not special technical features – see Erbstein (Par. 9, Fig. 6 – note the path of light designated by arrow 26 which is released from the light source, passes through the cavity (30, 31) of the 


Species 1 (Electronics module fixed with the attachment structure – see Clm. 41-
42)
Species 2 (Eectronics module moveable from the attachment structure  - see Clm. 39-40)

Species 1 and 2 are interrelated by the particulars of Clm. 38. However, these shared technical features are not special technical features – see Erbstein (Fig. 3). As such the claims lack unity.

Applicant is required (in the event that Applicant selects either Group I or Group II for prosecution), in reply to this action, to elect a single species from Species A and B along with a single species from Species 1 and 2 to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

It is noted that these species are not claimed in association with Group III.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/24/2021